Title: To Thomas Jefferson from Madame de Tessé, 30 March 1787
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Paris ce 30 mars.

Vous m’avés fait parcourir hier bien des siècles, Monsieur, par la peinture des différens mouvemens qui vous agitent à la vue des  antiquités Romaines du midi de la France. Elles m’ont semblé décrites pour la première fois parcequ’elles m’inspiroient une impression nouvelle. Je me suis trouvée en Société avec homère, Licurgue et Solon, parcourant les vestiges de la grandeur Egyptienne, j’ai vû Cicéron s’indigner de ce que le tombeau d’archimède étoit ignoré à Syracuse, je me suis élancée dans les siècles à venir, et j’ai distingué la jeunesse américaine lisant avec ardeur et admiration tout ce qu’on aura Recueilli de vos voyages. Lorsque la Richesse de son sol et l’excellence de son gouvernement auront porté l’Amérique Septentrionale au plus haut dégré de Splendeur, que le midi suivra son éxemple, que vous aurés donné des soins à la moitié du globe, on cherchera peutêtre les vestiges de Paris comme on fait aujourd’huy ceux de l’antique Babylone, et les mémoires de Mr. Jefferson conduiront les voyageurs avides des antiquités Romaines et Françoises qui se confondront alors. Telles sont, Monsieur, les pensées qui m’ont remplie toute la soirée d’hier. Mr. Mazzéi m’étant venu voir, je lui ai lu votre lettre comme on lisoit sans doute celle des apôtres dans l’assemblée des premiers chrétiens, pour m’assurer que je sentois la valeur de chacune de vos impressions. Tout ce qui porte une petite empreinte de culte apelle naturellement Mr. Mazzéi.
Mr. Short passe beaucoup de tems à St. Germain, mais il fait des courses à Paris et ne manque pas de me venir voir pour me persuader qu’il y demeure. Je lui ai causé il y a trois jours une plaisante importunité. Il y a à peu près quinze jours que, désirant quelque chose d’angleterre, j’écrivis à Mr. barthelemi, chargé des affaires de France. Le douzième jour après je Reçus par la diligence la chose demandée. Cela me fit naître l’idée de m’adresser à Mr. barthelemi pour vaincre, pardonnés moi l’expression, l’indolence de votre correspondant américain à Londres. Ses yeux toujours fixés sur la Tamise ne peuvent s’en détacher un instant, c’est en vain que Mr. Short l’a prié de mettre à la diligence la caisse de graines arrivées de la Virginie. Cette malheureuse caisse attend toujours qu’on expédie un vaisseau pour le Havre. J’ai demandé à Mr. Short une lettre pour ce digne commerçant et l’ai adressée à Mr. barthelemi qui ira le trouver et le déterminera à prendre la voie de terre. J’espère que vous ne taxerés point ma démarche d’indiscrétion, parcequ’elle est sans inconvénient et qu’en attendant votre Réponse pour la faire, les graines huileuses souffriroient davantage et nous perdrions quinze jours très précieux au printems.
Les discussions continuent dans l’assemblée des Notables, mais il n’y a Rien encore d’arrêté. Les gabelles ont occupé longtems et  sérieusement ces messieurs. L’intérêt du peuple, et celui des finances du Roy, est difficile et important à concilier dans un objet qui compose une masse de Revenu aussi considérable. On a proposé hier l’aliénation des domaines et des Réformes sur la Régie des bois appartenant à la couronne. L’impôt territorial et l’examen de l’état Réel des Finances sont Remis à la quatrième section et nous commençons seulement la troisième. Je me Reconnois très incapable de décider quel est le genre d’assemblée le plus propre à discuter les intérêts du Roy et du peuple, mais je prononce hardiment qu’il faudroit que celle c’y prouva au Roy l’identité de ses intérêts, car c’est sans contredit le bien le plus utile qu’on puisse se proposer pour le présent et pour l’avenir. Au Reste, Monsieur, vous m’auriés vue tout à coup désintéressée sur les objets qui fixent l’attention du public si vous étiés Resté à Paris. La poitrine de Mr. de la Fayette a été menacée et l’est encore un peu. J’ai déviné qu’il travailloit trop et je m’en suis assurée. J’ai craint qu’on ne put le soumettre au Régime convenable. J’ai craint que ce printems ne décida en lui une maladie bien dangereuse à son âge. Je suis femme et en conséquence l’intérêt public s’est affaissé, accablé devant l’intérêt particulier. Je n’ai plus vu dans l’assemblée qu’une source de calamités, et pendant huit jours je n’ai formé d’autre voeu que de la voir finir. Mr. de la Fayette a consenti de prendre le sommeil qui lui est nécessaire, il ne maigrit plus, tousse peu et la douleur de poitrine est fort affaiblie. J’ai donc Repris courage et je suis Redevenue citoienne, à mesure que mes allarmes se sont dissipées. L’application que Mr. de la Fayette donne aux affaires lui a fait Retrancher toute correspondence de société. Il ne m’écrit pas même de ses nouvelles. Je n’en Reçois que de son sécretaire. Il est bon que vous en soiés instruit pour ne pas l’accuser d’une négligence dont il sera incapable envers vous dans tous les tems de sa vie. Les marseillois vous rapelleront plustôt les troubadours que les Phocéens, et je doute qu’une seule femme dans cette ville de commerce et de dissipations vous Ramène à l’idée de Me. de Tott. Elle vous a rendu compte de l’impression qu’elle avoit Reçue par le tableau de marius; je n’ai point lu sa lettre, mais je sais qu’elle exprime mal sa pensée si elle ne porte pas l’empreinte d’un attachement sincère et d’une tendre Reconnoissance pour vos bontés. Mr. de Tessé me charge de vous présenter ses hommages. Recevés avec votre bienveillance ordinaire celui de la vénération profonde, de tous les sentimens avec lesquels j’ai l’honneur d’être, Monsieur, votre très humble et très obéissante servante,

Noailles de Tessé



Je soigne moi même dans ma chambre deux Dionea qui poussent à merveille. Les autres sont à Châville sous la conduite de mon jardinier.

